Citation Nr: 1037616	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-33 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for a bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran served on active duty from November 1975 to November 
1995.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Seattle, 
Washington which confirmed and continued the previously denied 
claim of entitlement to service connection for a bilateral leg 
disability on the basis that no new and material evidence had 
been received to reopen the claim.

The Veteran testified at a Board hearing at the RO before the 
undersigned in August 2010; a transcript of this hearing is of 
record. 


FINDINGS OF FACT

1.  The September 1996 rating decision that denied a claim of 
entitlement to service connection for a bilateral leg disability 
was not appealed and is final.

2.  The evidence received since that September 1996 rating 
decision includes evidence that is cumulative and redundant, and 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a bilateral leg 
disability. 


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen the 
claim of entitlement to service connection for a bilateral leg 
disability.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The U.S. Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice in a new and material evidence claim must include 
(with some degree of specificity) notice of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

An April 2006 letter sent to the Veteran provided him notice of 
the evidence needed to support his claim, and advised him of his 
and VA's responsibilities in the development of the claim.  He 
was also provided notice of the specific evidence needed to 
reopen the claim of service connection for a bilateral leg 
disability (see Kent v. Nicholson, 20 Vet. App. 1 (2006)).  The 
Veteran had ample opportunity to respond to his notice letters 
and participate in the adjudicatory/appeal process.  He is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way.

Regarding VA's duty to assist, the Veteran's available service 
treatment records and service personnel records have been 
obtained.  All evidence constructively of record has been 
secured.  The Veteran has not identified any pertinent evidence 
that is outstanding.  Notably, in a claim to reopen the duty to 
assist by arranging for an examination or securing a medical 
opinion does not attach until the claim has been reopened.  
Evidentiary development in these matters is complete to the 
extent possible.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claim. 

Factual Background and Analysis

In a September 1996 decision, the Board denied the Veteran's 
claim for service connection for a bilateral leg disability.  It 
was noted that while the Veteran had complaints leg pain in the 
service treatment records, the right and left leg problems were 
not shown to require chronic treatment after service.

The evidence of record at the time of that decision included 
service treatment records.  In September 1976, the Veteran was 
seen after he dropped a 155 Howitzer cannon on his legs.  His 
legs were X-rayed, and the femurs and knees were negative.  Ace 
wraps were applied, he was sent to quarters and told to return 
the next day.  The following day, his legs were noted to be 
bruised, and he was given medication and excused from physical 
training for a week.  In November 1977, the Veteran was seen 
complaining of right and left leg pain.  The assessment was 
muscle strain.  

Also of record at the time of the 1996 rating action was a June 
1996 VA medical examination report.  At the time, the Veteran 
reported some injury to his legs, but he was unable to describe 
it.  On physical examination, he had full range of motion of the 
lower extremities, without crepitus or bony abnormalities.  
Reflexes were normal.  No diagnosis regarding the legs was 
provided.  

The Veteran attempted to reopen his claim for service connection 
for a bilateral knee disability in April 2006.  

In a September 2006 decision, the RO denied the Veteran's 
application to reopen a claim for service connection for a 
bilateral leg disability, as no new and material information was 
submitted to reopen the claim.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a). 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  
In this case, the last final denial of the bilateral leg 
disability claim is the September 1996 decision.  Furthermore, 
for purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Evidence added to the claims file since the September 1996 RO 
decision includes statements from the Veteran and his 
representative, May 2009 and October 2009 VA examination reports, 
VA treatment records, and an August 2010 Travel Board hearing 
transcript.

The additionally received evidence is "new" in the sense that it 
was not previously before agency decision makers.  However, none 
of this evidence is "material" for purposes of reopening the 
claim for service connection for a bilateral leg disorder as the 
evidence fails to show that the Veteran has a current right or 
left leg disability which required chronic treatment.  

Specifically, the May 2009 VA examiner diagnosed the Veteran with 
status post contusion of the right and left thigh.  The examiner 
noted medical records indicating that in November 2000, Veteran 
was involved in a motor vehicle accident where his right knee was 
pinned against a wall, resulting in a crushing injury and 
traumatic effusion.  He concluded that the right leg pathology 
was more likely related to the November 2000 accident.  
Concerning the left leg, the examiner noted postservice 
complaints of ankle pain, but not left leg/thigh pain.  He 
concluded that any current complaints were less likely related to 
service.  

After a review of the Veteran's full records and an examination 
of the Veteran, the October VA examiner concluded that there was 
no pathology to diagnose current or chronic disability of the 
right or left leg as there was only a status post contusion 
history.  The October 2009 examiner indicated that given the 
service treatment records which indicated a mild disorder in 
September 1976 which was to resolve in a short time and only one 
other entry in November 1977 for a bilateral muscle strain, and 
the lack of current pathology on examination, it was less likely 
than not that the current claim of a right and left leg 
disability was related to military service.

While statements from the Veteran reflect his continued assertion 
that his bilateral leg disability was incurred in or aggravated 
by service, his assertions are essentially cumulative of others 
that were previously of record.  None of the new medical evidence 
contains any opinion that the Veteran has a current chronic 
bilateral leg disability, and neither the Veteran nor his 
representative has presented, identified, or alluded to the 
existence of, any such opinion.

The Board notes that the Veteran and his representative are 
competent to provide testimony or statements relating to symptoms 
or facts of events that they observed and are within the realm of 
their personal knowledge, but they are not competent to establish 
that which would require specialized knowledge or training, such 
as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  However, , where, as here, the claim turns on a medical 
determination, unsupported lay statements, even if new, cannot 
serve as a predicate to reopen a previously disallowed claim.  
See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Based upon a comprehensive review of the record, the Board finds 
the evidence added to the claims file since the September 1996 
rating decision is either cumulative or redundant of the evidence 
of record or does not raise a reasonable possibility of 
substantiating the claim, inasmuch as this evidence does not show 
"chronic treatment" for the legs after service, which was the 
basis for the prior denial.

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claim for service connection for 
a bilateral leg disability has not been received.  As such, the 
requirements for reopening the claim are not met, and the prior 
denial of the claim for service connection for a bilateral leg 
disability remains final.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993). 


ORDER

New and material evidence was not submitted to reopen a claim for 
entitlement to service connection for a bilateral leg disability; 
the appeal is denied. 


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


